            Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.43 Page 1 of 33
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT
SEALED
_______________________

unsealed on 8/3/2021, JMR
                                                     __________
                                                                   for the
                                                       Southern District
                                                                 DistrictofofCalifornia
                                                                              __________

              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.     20MJ3733
                   Google LLC                                                )
1600 Amphitheatre Parkway, Mountain View, CA 94043                           )
            mayssawyer628@gmail.com
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A-2, incorporated herein by reference.

located in the              Northern              District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B-2, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               u
               u contraband, fruits of crime, or other items illegally possessed;
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        18, USC sec. 81                           Arson within special maritime and territorial jurisdiction; Use of fire to damage
        18, USC sec. 844(f)                       federal property; False statement
        18, USC sec. 1001
          The application is based on these facts:
        See Attached Affidavit of Maya Kamat Special Agent NCIS, incorporated herein by reference.

           ✔ Continued on the attached sheet.
           u
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                               Special Agent Maya Kamat, NCIS
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:            09/03/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                  Hon. William V. Gallo, U.S. Magistrate Judge
                                                                                                       Printed name and title
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.44 Page 2 of 33




 1
                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANTS
 2
           I, Maya Kamat, being duly sworn, declare and state:
 3
 4                                     INTRODUCTION

 5       1.    This affidavit is submitted in support of applications to search Internet Service

 6 Providers (ISPs) – Apple Inc., Google, LLC, and Yahoo! Inc. -- for records and data in
 7 and related to the following electronic accounts (collectively, “Subject Accounts”):
 8         (a) iCloud account associated with mayssawyer628@yahoo.com (“Subject
               Account-1”);
 9
10         (b) Google account associated with mayssawyer628@gmail.com (“Subject
               Account-2”);
11
12         (c) Yahoo account associated with mayssawyer628@yahoo.com (“Subject
              Account-3”);
13
14         (d) Yahoo account associated with maysryan980@yahoo.com (“Subject Account-
               4”); and
15
16         (e) Yahoo account associated with ryanmays628@yahoo.com (“Subject
               Account- 5”)
17
18 as more fully described in Attachments A-1, A-2, A-3, A-4, A-5 respectively, for items
19 that constitute evidence of violations of 18 U.S.C. Sections 81, Arson within special
20 maritime and territorial jurisdiction; 844(f), Use of fire to damage federal property; and
21 1001, False Statement (the “Target Offenses”), as more fully described in Attachments B-
22 1, B-2, B-3, B-4, and B-5.
23       2.     Based on the information outlined below, probable cause exists that evidence

24 of the Target Offenses will be found by searching the Subject Accounts, the contents of
25 which are stored at premises owned, maintained, controlled, or operated by Apple,
26 Google, and Yahoo.
27 / /
28 / /
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.45 Page 3 of 33



                                EXPERIENCE AND TRAINING
 1
           3.     I am a Special Agent with the Naval Criminal Investigative Service (NCIS),
 2
     San Diego, California. I have been assigned to NCIS in this capacity since January of
 3
 4 2019. I am currently assigned to NCIS Resident Agency San Diego, CA. My duties as an
 5 NCIS Special Agent include, but are not limited to, investigating crimes committed by or
 6 against Navy or Marine Corps installations, aircraft, or vessels, investigating crimes
 7 involving Department of the Navy or Marine Corps military personnel or civilian
 8 employees. Prior to becoming an NCIS Special Agent, I obtained a Bachelors of Arts and
 9 Science in Criminal Justice, respectively, from Florida Gulf Coast University, where I
10 graduated Summa Cum Laude. I worked as an intern for the United States Marshal’s
11 Service.
12         4.    My formalized training includes successful completion of the Criminal

13 Investigator Training Program (CITP) at the Federal Law Enforcement Training Center
14 (FLETC), located in Glynco, Georgia. The CITP course includes intensive training on
15 subjects such as interviewing, firearms, digital forensics, and tactical training, as well as
16 extensive legal courses. I have also successfully completed the NCIS Special Agent Basic
17 Training Program (SABTP), which is a 12-week course with curriculum specifically
18 tailored to the unique challenges faced by NCIS. Such training included military law,
19 death investigations, crime scene processing, intelligence, and narcotics investigations. I
20 have apprehended military members. I have served Command Authorization’s for Search
21 and Seizure to search persons, vehicles, barrack’s room, berthing areas, digital devices,
22 medical records and the like. I have served search warrants for off base related searches.
23 In my training and experience, it is commonly known that people use their cellular phone
24 to research, store images, data, and text messages relating to elements of the crime. I have
25 successfully worked criminal cases regarding, but not limited to: arson, domestic violence,
26 communication of a threat, death, fraud, narcotics, prostitution, and sexual assaults.
27 / /
28 / /
                                                 2
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.46 Page 4 of 33



           5.    In addition to my training, I was a member of the NCIS Major Case Response
 1
     Team (MCRT), and have participated in response to a significant amount of active crime
 2
     scenes involving military members, many requiring processing of physical evidence in
 3
 4 both sterile and contaminated scenes.
 5        6.     I make this affidavit, in part, based on personal knowledge derived from

 6 my participation in this investigation and, in part, based upon information from: (a) oral
 7 and written reports about this investigation which I have reviewed; (b) physical
 8 surveillance conducted by NCIS personnel, which observations have been reported to
 9 me either directly or indirectly; and (c) statements of cooperating individuals.
10         7.    Except as otherwise noted, information set forth in this affidavit has either

11 been observed or provided to me by law enforcement officers with whom I have spoken,
12 who were involved in this investigation, or whose reports I have read and reviewed.
13 Likewise, information resulting from surveillance, except where otherwise indicated,
14 does not necessarily set forth my own observations but rather has been provided directly
15 or indirectly by other NCIS personnel who conducted such surveillance.
16       8.      Because this affidavit is being submitted for the limited purpose of seeking

17 the search warrant specified below, I have not set forth each and every fact learned
18 during the course of the investigation. Rather, I have set forth only those facts that I
19 believe are necessary to establish probable cause for the requested warrant.
20                  BACKGROUND ON APPLE, GOOGLE, AND YAHOO

21         9.    Apple Inc. (Apple) designs, develops, and sells consumer electronics,

22 computer software, and online services. Apple products include the iPhone, iPad, and
23 Mac personal computer. Apple’s online services include iCloud, iMessage, and email.
24 iCloud allows users to store and backup data from all Apple devices including text
25 messages, contact lists, photos and videos, application data, emails, Apple wallet, and
26 documents. As set forth below, I believe there is evidence of criminal activity contained
27 within Apple associated with Subject Account-1.
28
                                                 3
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.47 Page 5 of 33



           10.   Although most people think of Google, LLC, (Google) as specializing in
 1
     Internet browsing and search technologies, Google is actually much larger than that. It
 2
     provides Internet-related services and products, which also include online advertising
 3
 4 technologies, email and file storage and collaboration, cloud computing, and software
 5 development tools and technologies. Google’s services and products collect and store a
 6 vast amount of content and information for a user’s account including but not limited to
 7 user account profile information, web browser and search activity data, email and voice
 8 communication data, file storage and collaboration data, and advertisement and analytics
 9 data. As set forth below, I believe there is evidence of criminal activity contained within
10 Google associated with Subject Account-2.
11      11. Yahoo! Inc. (Yahoo), a wholly owned subsidiary of Verizon Communications,

12 is an Internet company which, among other things, provides electronic communication
13 services to subscribers. Yahoo’s electronic mail service allows subscribers to
14 communicate with other ISP subscribers through the Internet. Subscribers to Yahoo use
15 unique screen names and/or email addresses during communications with others. The
16 screen names and/or email addresses may or may not identify the real name of the person
17 using a particular screen name or email account. As set for the below, I believe there is
18 evidence of criminal activity contained with Yahoo associated with Subject Account-3,
19 Subject Account-4, and Subject Account-5.
20 / /
21 / /
22 / /
23 / /
24 / /
25 / /
26 / /
27 / /
28 / /
                                                 4
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.48 Page 6 of 33



                                     PROBABLE CAUSE
 1
 2                  Fire on the USS Bonhomme Richard on July 12, 2020.
 3         12.   On July 12, 2020, at approximately 9:30 a.m., the NCIS Resident Agency
 4 office in San Diego, CA, became aware of a fire via multiple sources aboard the USS
 5 Bonhomme Richard (LHD-6) (hereinafter referred to as “BHR”). Commissioned in 1998,
 6 the BHR is a member of the Wasp-class, the US Navy’s large-deck multipurpose
 7 amphibious assault ship. A total of eight Wasp-class ships were built. All eight ships were
 8 in active service prior to the fire onboard the BHR. Wasp-class Landing Helicopter Dock
 9 (“LHDs”) embark, transport, deploy, command and fully support all elements of a Marine
10 Expeditionary Unit (MEU) of 2,000 marines, inserting forces ashore via helicopters,
11 landing craft and amphibious vehicles. In addition to the 2,000 plus marines it can
12 transport, the BHR has a crew of approximately 1,000 sailors.
13
14
15
16
17
18
19
20
21
22         13.   On July 12, 2020, the BHR was located at pier 2, berthing 6, on Naval Base
23 San Diego, CA. The fire was first reported at approximately 8:10 a.m., based on the
24 observation of smoke. The fire was reportedly located somewhere inside the lower vehicle
25 stowage (“Lower V”). The general location of the Lower V is marked by a red box in the
26 photograph above. The BHR personnel, Naval Base San Diego Fire Department, and
27 numerous civilian fire departments from the surrounding cities responded to fight the fire.
28
                                                5
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.49 Page 7 of 33




 1         14.   Despite efforts to quickly extinguish the fire, the BHR burned for
 2 approximately five days. The fire damaged 470 spaces out of 1400. It has been reported
 3
 4
 5
 6
 7
 8
 9
10
11 that 71 individuals were injured during the firefighting efforts. On July 16, 2020, the BHR
12 was deemed safe for temporary entry and Special Agents from NCIS and the Bureau of
13 Alcohol, Tobacco, Firearms, and Explosives (ATF) made entry into the Lower V area in
14 order assess the scene and determine if ATF’s Nation Response Team (NRT) should be
15 activated or if the scope of work could be handled with local resources. Subsequent to the
16 assessment, ATF NRT was activated. On July 18, 2020, the NRT began to evaluate the
17 damage in an effort to obtain the cause and origin of the fire aboard the BHR. The NRT
18 processed the scene in the Lower V of the ship for several days.
19 The Lower V. is identified by arrow 18 in the diagram above.
20                                    Arson Determination
21         15. The ATF Certified Fire Investigator (“CFI”) used National Fire Protection
22 Association (“NFPA”) 921 – Guide for Fire and Explosive Investigations (2017)
23 (hereinafter referred to as “NFPA 921”) during the examination and processing of the fire
24 scene. NFPA 921 establishes guidelines and recommendations used by public and private
25 fire investigators while conducting origin and cause investigations.
26         16.   An ATF CFI employed a systematic approach and considered relevant data
27 while conducting the origin and cause investigation. The systematic approach was based-
28
                                                6
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.50 Page 8 of 33




 1 on the scientific method, an organizational and analytical process suitable for fire scene
 2 investigations, which is also used in the physical sciences.
 3         17.   In order to determine the origin and cause of the fire, an ATF CFI had to
 4 ascertain where the fire started (origin) and the circumstances that brought about the fire
 5 (cause).
 6         18.   An ATF CFI examined the exterior of the BHR first and moved from areas
 7 of lesser damage to greater damage being mindful that the ship burned for several days.
 8 The fire damage observed on the exterior of the ship was consistent with a fire that
 9 originated inside and migrated out. The ATF CFI examined the interior of the BHR second
10 and determined the fire originated in the Lower V based-on fire damage observed,
11 knowledge of fire dynamics and witness statements.
12         19.   An ATF CFI determined the fire originated at or near the starboard elevator
13 bulkhead in the Lower V, which was based-on the aforementioned observations,
14 knowledge and witness statements, in addition to arc mapping.
15         20.   An ATF CFI considered competent ignition sources throughout the Lower V,
16 e.g. electrical, mechanical, smoking, spontaneous heating and open flame as the cause of
17 the fire. Ignition hypotheses were developed, tested and disproven, with the exception of
18 open flame to available combustibles. Among other things, the progression and migration
19 of the fire, coupled with the time in which a witness indicated that he believed he had
20 observed MAYS enter the Lower V (as discussed in detail below) and the report of smoke
21 led the ATF CFI to classify the fire as incendiary1. The ATF CFI classified the fire as
22 incendiary based on fire damage observed, his knowledge of fire dynamics, arc mapping
23 results and information collected through witness statements as relayed to him. The ATF
24 CFI subjected his origin and cause opinion to a technical review with other CFIs before
25 rendering his final conclusion.
26 / /
27
     1
     According to NFPA 921, the cause of a fire may be classified as accidental, natural,
28 incendiary (arson) or undetermined.
                                                7
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.51 Page 9 of 33




 1                                 Additional Evidence of Arson
 2         21.    On July 20, 2020, ATF Investigators found a plastic bottle that contained a
 3 small amount of liquid closest to the area of origin in the Lower V. Investigators flagged
 4 the plastic bottle, which had no cap, with a piece of fluorescent orange flagging tape
 5 around the neck of the bottle and placed it on top of a spool of rope. The tape served to
 6 alert crime scene technicians to the bottle’s presence so that it could be collected and
 7 processed for DNA and fingerprints. Investigators left the flagged bottle in place at the
 8 scene while they continued to process other items of interest.
 9         22.    The next day, on July 21, 2020, upon returning to the scene, members of the
10 ATF observed the plastic bottle was missing and the flagging tape with the same knot and
11 loop used to mark the plastic bottle discarded on the floor. ATF immediately surveyed all
12 members of the NRT and other law enforcement individuals who were processing the
13 Lower V. None of these officials removed the bottle from the flagging tape or the scene.
14 Investigators stopped processing the fire scene and conducted an exhaustive physical
15 search of the Lower V and found three additional bottles and two aluminum cans. Records
16 checks by NCIS revealed that during the timeframe the plastic bottle with the small
17 amount of liquid went missing, MAYS’s duty section had been onboard the BHR
18 providing him or his associates access to the ship and Lower V. DNA was found on the
19 discarded flagging tape. Analysis confirmed it was not MAYS’s DNA or the DNA of the
20 ATF investigator who found the bottle.
21         23.    Investigators recovered the remaining three bottles and two cans. The second
22 plastic bottle had a melted cap attached and contained a small amount of liquid. A third
23 plastic bottle had no cap, was twisted at its approximate center and contained a small
24 amount of liquid. A fourth plastic bottle had a partially melted cap with a hole in the center
25 attached and contained a small amount of liquid. Both of the aluminum cans were open;
26 one contained a small amount of liquid. All of the aforementioned liquid samples were
27 submitted to the ATF Forensic Science Laboratory for analysis. One liquid sample, which
28
                                                  8
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.52 Page 10 of 33




 1 was associated with the second bottle, tested positive for a heavy petroleum distillate.
 2 Examples of heavy petroleum distillates include diesel, kerosene and jet fuel.
 3         24.   ATF Investigators also found a number of expended CO2 cartridges
 4 throughout the fire debris in the Lower V, some of which were reportedly stored there
 5 prior to the fire. However, investigators found additional CO2 cartridges inside the wash
 6 tub of a washer/dryer combination unit that appeared to have exploded during the fire, as
 7 well as additional cartridges on top of boxes of Purell hand-sanitizer that were inside coils
 8 of metal hose line.
 9         25.   On July 22, 2020, Lieutenant Commander Felix Perez, the Damage Control
10 Assistant (DCA), conducted a walk-through of the Upper and Lower V compartments
11 with NCIS and ATF agents. Perez’s duties as the DCA entail knowledge of, and
12 responsibility for, all fire-fighting equipment and personnel aboard the BHR. Perez stated
13 there were four fire-fighting stations within the Upper and Lower V areas. Perez noted
14 three of the four fire-fighting stations were not in their normal configuration. One station
15 located on the port side of the Upper V did not have any hoses connected to the fire-
16 fighting station. Perez stated regardless of maintenance status, there should have been
17 hoses on the racks with at least one hose connected to the fire station per normal
18 configuration. The fire station on the starboard side of the Upper V had one hose that was
19 discovered cut during initial firefighting efforts and the second hose ran down the side of
20 the BHR and appeared to be connected to diving equipment.
21         26.   On July 22, 2020, Perez and the agents also inspected the fire station located
22 at the bottom of the ramp in the Lower V. Perez noted while there were two hoses present
23 on the racks, but not connected to the brass wye valve, he described the fire station as
24 inoperable. Perez indicated the normal configuration would have a brass wye valve, which
25 converts one stream of water from the fire main to two. The two valves could support two
26 hoses, but in the ready position, one of the valves would have one hose connected to the
27 one side of the wye valve with the other open in order to allow sailors to easily observe
28 leaks from a faulty valve above. Perez noted there were no hoses or couplings connected
                                                 9
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.53 Page 11 of 33




 1 to the fire station and a brass coupling to the wye valve laid on the deck directly below the
 2 fire station. Perez again emphasized that the station was not in its normal configuration.
 3 Perez also noted a fourth fire station in the Lower V which was located near the aft
 4 conflagration station was found in the normal configuration. Perez recalled an incident
 5 approximately four (4) months earlier at another location of the ship where a fire hose was
 6 found cut on the fire nozzle end with the fire nozzle missing.
 7         27.   Perez further stated he or his damage control staff walked the aforementioned
 8 spaces for inspection on Friday, July 10, 2020 and while it was possible one station could
 9 have been overlooked, it was, in his opinion, nearly impossible for three of the four closest
10 to and inside the Lower V to have been missed by damage control personnel. Of note, the
11 fire-station at the bottom of the ramp to the Lower V in particular could have been used
12 by the first responders who went into the Lower V. Perez opined that three of the four fire
13 stations aboard the BHR appeared to be have been purposely tampered with and/or
14 disconnected.
15                                    Identification of MAYS
16         28.   Initial witness screenings of approximately 177 service members assigned to
17 the BHR were conducted between June 19, 2020 and June 20, 2020. The screening
18 interviews were administered via written questionnaires.
19         29.   U.S. Sailor Seaman Kenji Velasco was interviewed several times regarding
20 the fire onboard BHR. In his first interview, he reported that on July 12, 2020, at
21 approximately 0805, while standing watch near the Lower V, he observed a “light-skin
22 male” wearing clean coveralls, a facemask, carrying a silver/metal bucket with both hands
23 in front of his body descend into the Lower V (MAYS). In this initial interview, however,
24 Velasco said he did not recognize the individual. When discussing his questionnaire,
25 Velasco did mention a sailor named MAYS that “hates” the U.S. Navy and the Fleet.
26         30. Velasco was re-interviewed on several subsequent occasions. Velasco stated
27 that he was standing post at the Upper Vehicle Stowage (Upper V) prior to the fire. This
28 area is directly above Lower V. Velasco worked onboard the BHR in the Deck Department
                                                 10
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.54 Page 12 of 33




 1 and has extensive knowledge of the layout of the BHR. Velasco stated that he observed
 2 an individual enter the “Lower V” area approximately 5 minutes before reports of white
 3 smoke. As he passed Velasco, the individual carried a metal bucket in his hands by the
 4 bucket itself, rather than its handle, in front of his torso and sarcastically stated, “I love
 5 Deck.” Velasco did not observe anyone else enter the Lower V area except that individual
 6 before the fire started. Velasco and Boatswain’s Mate Second Class (BM2) Beau Benson
 7 were interacting at Velasco’s post when Benson reported seeing white smoke. Benson nor
 8 Velasco reported seeing an individual leave the Lower V after the fire started. Velasco
 9 stayed at his post until relieved by firefighting personnel and Benson departed to report
10 seeing white smoke. During an interview on July 21, 2020, Velasco said he was “fairly
11 sure” and “90% sure” he saw MAYs descend into the Lower V at 0805 on the day of the
12 fire.
13         31.   Velasco further explained that in the hours and days after the fire, it had
14 dawned on him that the individual who descended to the Lower V at 0805 on the day of
15 the fire was MAYS’s height and build, had fair hair that could be seen coming out from
16 his cover, like MAYS, sounded like MAYS, and said, “I love deck,” which is an
17 expression Velasco knew MAYS to say. Velasco further explained that after the fire on
18 the BHR he was attending a muster at the base theater, when he asked MAYS if he had
19 gone to the Lower V before the fire started. According to Velasco, MAYS, replied, “Yes.”
20               32.    In late August 2020, investigators followed up with sailors who may
21 have been in the vicinity of this exchange between Velasco and MAYS. Several sailors
22 said they did not have a recollection from that day. However, MAYS’s friend, Gonzalez, 2
23 said he remembered Velasco asking the question to MAYS and MAYS looking
24 uncomfortable. Gonzalez did not remember MAYS answering.
25         33.   On July 20, 2020, Benson reported he had a conversation with Velasco in the
26 Naval Base San Diego movie theatre. During this interaction, Velasco told Benson that
27
     2
     During an interview, described below, MAYS named two close friends, Matthew
28 Gonzalez and Joshua McGill.
                                                 11
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.55 Page 13 of 33




 1 while having port side watch on July 12, 2020, Velasco observed an unknown person walk
 2 down the Lower V ramp holding something in his/her hands. Benson was not able to give
 3 a description of the unknown person or the items he was carrying in his/her hands because
 4 Velasco did not provide Benson any identifiers of the unknown person. Benson stated
 5 Velasco told him the unknown person stated “I love deck” as he/she walked by Velasco
 6 and down the ramp.
 7         34.     On August 29, 2020, Boatswain’s Mate Third Class Matthew Betz was
 8 interviewed. Betz recounted a conversation he had with Velasco the day after the fire.
 9 According to Betz, Velasco told him that he saw someone go down to the Lower V the
10 day of the fire wearing boot camp coveralls and carrying a plastic bucket. Velasco said
11 the person he saw go down to the Lower V said "Fuck deck" or "I love deck" when he
12 went down the ramp. Betz indicated he believed the person Velasco described going down
13 to the Lower V was MAYS because MAYS wore the boot camp coveralls the week prior
14 to the fire. According to Betz, after Velasco described the person he saw going down to
15 the Lower V, Betz told Velasco that sounded like MAYS. Betz said a separate Sailor said
16 MAYS came into the berthing area to tell everyone to get off the ship because the ship
17 was on fire. Betz said MAYS could have went up the escape truck, went into the deck
18 berthing area, and take his coveralls off while wearing his cammies underneath the
19 coveralls. Betz said it is normal for Sailors to wear coveralls over their cammies, because
20 Sailors were not allowed to wear coveralls around base.
21         35.     On July 21, 2020, Command Master Chief (CMC) Jose Hernandez also
22 identified MAYS as a person who showed disdain towards authority and the U.S. Navy.
23         36.     A copy of the roster of sailors on board the BHR on the morning of July 12,
24 2020 showed that Duty Section Six was on duty to which both Velasco and MAYS were
25 assigned. It was also determined that MAYS was not certified in ship board firefighting
26 techniques, also referred to as Damage Control. On July 18, 2020, ATF determined that
27 the fire originated in the Lower V, the same area where Velasco observed MAYS enter,
28 but not exit.
                                                 12
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.56 Page 14 of 33




 1         37.      Initial checks of publically available social media web sites showed an
 2 Instagram post (depicted below) associated with MAYS, made on June 14, 2020, which
 3 stated, “I love the smell of napalm in the morning.” Initial checks into MAYS’s Navy
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
     background, revealed that he joined the Navy in 2019 with the intent on becoming trained
16
     in the Advanced Electronics Computer Fields. At some point, MAYS changed his career
17
     goals to becoming a Navy SEAL, via completion of the BUDS. MAYS started BUDS in
18
     approximately October 2019; however, five days after training began, MAYS exercised
19
     his option out of training and “Dropped on Request,” known as a DOR. The DOR
20
     officially ended his pursuit of becoming a SEAL. After his DOR from the SEAL training
21
     program, MAYS was reassigned to BHR as an undesignated Seaman. According to Navy
22
     leadership, the morale and behavior of sailors who had aspired to become a SEAL, and
23
     then find themselves serving in a more traditional role on a Navy ship, are frequently very
24
     challenging.
25
           38.      A review of MAYS’s screening interview revealed that on July 20, 2020, he
26
     participated in Duty Section Six screening interviews. In response to a question on the
27
     questionnaire, which asked how he learned about the fire; MAYS wrote that he was in the
28
                                                 13
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.57 Page 15 of 33




 1 Hangar Bay3 and saw black smoke. In response to a question that asked what time he
 2 learned of the fire; MAYS wrote the he found out at approximately 0830 that morning. 4
 3 Another question asked if he was working or scheduled to work in the Lower V area the
 4 day of the fire; MAYS replied “No, I was suppose to clean the mouring [sic] stations. 5”
 5            39.   Additionally, of all the individuals screened, MAYS was the only person who
 6 reported smelling “burning fuel/rubbery smell.” According to an investigating ATF CFI,
 7 the terminology MAYS used to describe the smell of the fire was consistent with items
 8 and materials that the ATF observed in the Lower V during their scene examination. In
 9 particular, the ATF CFI noted two forklifts had four rubber tires each. On each forklift,
10 the two tires facing the starboard side of the BHR were burned and melted to varying
11 degrees. The ATF CFI also indicated he observed ammunition carts that had hard-cast
12 rubber wheels, which were also burnt to varying degrees.
13            40.   The questionnaire also asked how individuals felt when they learned about
14 the fire; MAYS reported that he felt a “small amount of adrenaline and anxiety.” During
15 the screening process, MAYS reviewed his questionnaire with a NCIS special agent and
16 stated that he had taken a picture of the fire with his cellular phone after he exited the
17 BHR.
18            41.   Velasco also revealed there are conflagration stations6 in the “Lower V”
19 where an individual could leave the Lower V without going back up the ramp to the Upper
20 V. Deck Department personnel are responsible for maintaining conflagration stations in
21 Lower V. The Lower V contains two conflagration stations, one at the forward bulkhead
22   3
         Hangar bay is an area for storing/repairing aircraft, and additional equipment or supplies.
23
     4
24    This response is inconsistent with VELASCO’s observation of him entering the Lower
     V area around 0805, five minutes prior to the reports of smoke in the Lower V.
25
     5
26       A mooring station is an area of the ship used to secure a ship at a berth.
     6
27   A conflagration station is a small observation room generally used to stand watch of
   the area while out to sea where a sailor can, among other things, initiate firefighting
28 operations or escape a space.
                                                    14
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.58 Page 16 of 33




 1 and one at the aft bulkhead. Each conflagration station contained escape trunks with
 2 ladders that only go up out the Lower V. The escape trunks from each conflagration station
 3 open to a variety of locations within the ship.
 4         42.   On July 16, 2020, during ATF’s initial assessment of the scene, ATF agents
 5 noted that the door leading into the BHR’s conflagration station at the aft bulkhead,
 6 identified as 4-72-2-C, was open while the door connected to the forward conflagration
 7 station was closed.
 8         43.   On July 27, 2020, NCIS agents traversed an access trunk on the USS Boxer
 9 (LHD-4), a ship that is similar in type, specifically within a conflagration station located
10 at 4-72-2-C. The agents maneuvered from the Lower V to an area between the mess deck
11 and hanger bay areas through an access trunk identified as 2-74-2-T in approximately 23
12 seconds.
13         44.   On July 31, 2020, a NCIS agent went to the Lower V of the BHR to the aft
14 conflagration station identified as 4-72-2-C, noted an open access door leading from the
15 Lower V into the conflagration station and noted an additional door inside the
16 conflagration station identified as 4-71-2 that was also open. This door led to an access
17 trunk identified as 4-72-4-T which led to an access hatch in the same location as the one
18 on the USS Boxer. The NCIS agent could not access the closed hatch as it was blocked by
19 fire debris from above.
20         45.   On July 22, 2020, CMC Hernandez was interviewed by NCIS and ATF
21 agents and explained that, on July 5, 2020, MAYS was sleeping in his assigned berthing
22 during his duty day. Although MAYS was allowed to have personnel items in the berthing
23 area, MAYS was not allowed to be sleeping aboard or during the duty day. MAYS was
24 awaken by a contractor who was working near MAYS’s sleeping area identified as rack
25 twenty-seven in compartment 1-25-0-L. MAYS reacted by verbally confronting the
26 contractor in an aggressive way, causing the contractor to report the incident to Navy
27 personnel.
28 / /
                                                15
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.59 Page 17 of 33




 1         46.   On or about August 12, 2020, Chief Lino Aguilarbarron provided an oral
 2 sworn statement regarding his conversation with MAYS on an unknown date after the fire;
 3 where in MAYS told him he had been in the Lower V area the day before for the purpose
 4 of storing big hoses known as Replenishment At Sea (RAS) hoses. MAYS stated he did
 5 not see anything in the Lower V that would have ignited the fire by itself, more likely the
 6 fire was started by someone.
 7                                     MAYS’s Statement
 8         47.   On August 20, 2020, MAYS was informed of his rights under Article 31(b),
 9 Uniform Code of Military Justice (UCMJ) and waived these rights, agreeing to speak with
10 investigators. In an approximately ten-hour interview (which included multiple breaks for
11 meals, bathroom visits, and a physical walk/tour of the BHR), investigators started by
12 questioning MAYS about his current circumstances. MAYS told investigators that he was
13 currently single. He elaborated stating that he had dated a female sailor, proposed to her
14 at a French restaurant, she had accepted but then deployed to Los Angeles on the USNS
15 Mercy during the ongoing pandemic, she had become pregnant, and MAYS had separated
16 from her after learning he was not the father (as described below, investigators later
17 learned this was mostly contradicted by the female sailor). MAYS stated that he was
18 training for special operations and planned to reapply to become a member of the SEAL
19 teams.
20         48.   The interview continued with investigators asking MAYS about the day of
21 the fire on the BHR. MAYS described how the day of the fire was a Sunday and that he
22 had duty. He had turnover and mustered between 0745 and 0800 with the rest of the
23 onboard duty section on the flight deck. MAYS had worn his Type 3 (more formal than
24 working coveralls) uniform because he had thought he had the first watch at the brow of
25 the ship (helping to manage the ship, including the checking of IDs for anyone coming
26 onboard). MAYS began performing his assigned duties of cleaning mooring stations after
27 being directed to do so by BM2 Zappier at muster. MAYS reported he was in the hangar
28 bay when he became aware of the fire. MAYS described the series of actions he took to
                                                16
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.60 Page 18 of 33




 1 assist fire fighters, alert at least one sailor in crew berthing to the threat of the fire, and
 2 how he eventually helped fight the fire. When directly asked, MAYS repeatedly denied
 3 having started the fire on the BHR or having been in the Lower V on the day of the fire.
 4 He maintained his innocence as to being the cause of the fire throughout the entire
 5 interview. At one point, after being told that he had been identified as having descended
 6 the ramp to the Lower V, before the fire started, MAYS stated that he was being setup.
 7         49.   Approximately two hours into the interview, MAYS told investigators for the
 8 first time that a group of sailors in the Deck Department had discussed that an unknown
 9 sailor had seen an individual in coveralls and a mask, carrying a bucket to the Lower V
10 just before the fire started. Investigators had not previously mentioned during the course
11 of the interview that the individual had been seen wearing a mask. At one point MAYS
12 told investigators the witness could not have identified him because, “I had a face mask
13 on.”
14         50.   Investigators asked MAYS the different routes to leave the Lower V, to
15 which MAYS replied a person in the Lower V would be “fucked,” implying no way out,
16 if present during a fire. Initially, MAYS said the only route out of the Lower V was to
17 walk up the ramp from the Lower V to the Upper V. Eventually, MAYS stated he knew
18 about the two conflagration stations in the Lower V because he cleaned them in the past.
19 MAYS also stated he knew one of the conflagration stations terminated at the 01 Level
20 where the Hanger Bay and Mess Decks were located. MAYS claimed the other
21 conflagration station terminated in an area where contractors stored their supplied above
22 the Lower V. Lastly, MAYS admitted he has traversed at least one of the two conflagration
23 station ladders where he learned to “skate off and hide” from work.
24         51.   Investigators asked MAYS about his Instagram post and he seemed to
25 indicate that it was an homage to Apocalypse Now, the movie he had quoted.
26         52.   MAYS initially told investigators he lost most of his worldly possessions in
27 the fire because he stored them in berthing aboard BHR, with the exception of his
28 MacBook Pro computer. MAYS indicated he kept the MacBook Pro with him and not
                                                  17
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.61 Page 19 of 33




 1 aboard BHR because it was too valuable.
 2         53.   At approximately 6:30 PM, investigators asked MAYS to identify the
 3 location of his computer because NCIS agents did not find it in his residence or vehicle
 4 while serving search warrants. MAYS replied and stated he owned two computers; one
 5 Acer laptop and one MacBook Pro.
 6         54.   According to MAYS, both computers were at his mother’s house in
 7 Kentucky. MAYS stated his mom purchased the MacBook Pro as a gift when he was a
 8 junior or senior in high school. MAYS described the MacBook Pro as the most expensive
 9 gift his mom ever purchased for him besides his truck. MAYS told investigators he
10 shipped the MacBook Pro to his mom in Kentucky in March or April 2020 because he had
11 no use for it while in BUD/S in Coronado, California. MAYS told investigators the Acer
12 had always been in Kentucky at his mom’s house. MAYS stated there was no password
13 for the Acer computer and claimed he did not remember the password for his MacBook
14 Pro despite having just provided passwords for online accounts.
15         55.   At approximately 10:45 PM, MAYS told investigators he took the MacBook
16 Pro with him to boot camp in Great Lakes, Illinois in July or August 2019. According to
17 MAYS, he was attending a BUD/S preparatory school in Great Lakes, IL when he posted
18 the MacBook Pro for sale on “GroupMe.” MAYS described GroupMe as social media
19 platform used by his pre-BUD/S classmates. MAYS stated he sold the MacBook Pro to a
20 classmate for $700.00. MAYS stated he could not identify the classmate by name.
21         56.   According to MAYS, his mom routinely asked about his MacBook Pro
22 including after the BHR fire. MAYS told investigators he lied to his mom since selling
23 the computer in 2019.
24         57.   Investigators asked MAYS to go to the BHR with them and show them where
25 he had been on the ship the morning of the fire. MAYS agreed and walked with them
26 through the BHR. MAYS stated he was willing to take a polygraph examination and
27 eventually asked to take one.
28 / /
                                              18
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.62 Page 20 of 33




 1         58.   After his interview, MAYS was arrested and began the booking process to
 2 be turned over to the brig at Marine Corps Air Station (MCAS) Miramar. During that
 3 process, two different Master-At-Arms designated sailors heard MAYS say (unasked) that
 4 he was guilty, seemingly talking to himself. They reported their observations to the
 5 Command Master Chief who, in-turn, contacted NCIS.
 6         59.   In response, MAYS was immediately brought back to the NCIS office for
 7 questioning. The re-questioning occurred on the same day, August 20, 2020. Prior to
 8 questioning, Investigators reminded MAYS of his Article 31(b) rights, about statements
 9 that MAYS made admitting guilt. MAYS denied that he was guilty and denied having said
10 so. Investigators concluded the interview.
11         60.   The next day, on August 21, 2020, investigators reminded MAYS of his
12 Article 31(b) rights and asked him if he still wanted to take the polygraph test. MAYS
13 waived his rights and agreed to take the test. During the polygraph test, MAYS repeated
14 the version of events he had told investigators about on August 20, 2020. The polygraph
15 examiner found that during the first series of questions that no opinion could be rendered
16 based on physiological data obtained. After a second series, it was determined deception
17 was indicated to the relevant questions. When he was informed of the possible deception
18 indications, MAYS became extremely upset and denied any involvement in starting the
19 fire.
20                               Statement of HM3 Armelle Ane
21         61.   On August 21, 2020, U.S. Sailor Petty Officer Third Class Armelle Ane was
22 interviewed in regard to her romantic relationship with MAYS. Ane stated that she was
23 not engaged to MAYS and that she was not pregnant. Ane related that MAYS was telling
24 fellow sailors that he was going to be a father and that Ane was pregnant. Ane refuted and
25 stated that she was not pregnant, never became pregnant, and had previously taken a
26 pregnancy test to confirm that she was not pregnant. Ane described MAYS as being
27 volatile and “bipolar.”
28 / /
                                                19
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.63 Page 21 of 33




 1                                 Execution of Search Warrants
 2         62.   On August 20, 2020, investigators executed federal search warrants,
 3 searching MAYS’s apartment, vehicle, cell phone, his person, and taking a buccal DNA
 4 swab.
 5         63.   Investigators found and seized 1 uniform pair of pants (type 3s), 3 pairs of
 6 boots, laundry booster, assorted letters sent to MAYS, and photos from MAYS’s
 7 barracks room. One additional letter was recovered from MAYS’s vehicle. Additionally,
 8 MAYS’s iPhone was seized.
 9         64.   Investigators have downloaded MAYS cell phone but the analysis is in its
10 early stages and ongoing. As of this writing, investigators have found no significant
11 inculpatory or exculpatory evidence as relates to MAYS.
12         65.   A partial male DNA profile was recovered from the flagging tape. Analysis
13 revealed it did not belong to MAYS.
14                              Identification of Subject Accounts
15         66.   Subject Account-1, Subject Account-2 and Subject Account-3 were all
16 identified during a manual review of MAYS’s iPhone during the execution of the above
17 mentioned search warrant. Subject Account-4 was identified when MAYS listed it as his
18 email address on his screening questionnaire completed on July 20, 2020. Subject
19 Account-5 was listed on Navy Federal Credit Union financial records, which were
20 obtained via a Grand Jury subpoena.
21               BASIS FOR EVIDENCE SOUGHT IN SEARCH WARRANT
22         67.   Based on my training and experience, consultation with other agents and
23 officers experienced in arson investigations, and all the facts and opinions set forth above
24 in this affidavit, I know that individuals involved with arsons often utilize cell phones
25 and computers to access accounts, including accounts maintained by Apple, Google, and
26 Yahoo, in the weeks and months prior to, during, and after an arson event, so the Subject
27 Accounts could contain:
28               a.     Communications, photographs, videos, or other data depicting
                                                 20
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.64 Page 22 of 33




 1 clothing, disguises worn (e.g., masks), tactics, techniques and procedures used to commit
 2 the arson and materials used during the arson, along with any trophies seized, and also
 3 items related to an individual’s motivation for committing arson;
 4               b.     Internet and web-search history relating to the arson (e.g., research and
 5 news articles relating to the arsons to monitor law enforcement’s investigation and
 6 response to the fire as well as gratification);
 7               c.     Celebratory remarks or veiled remarks after the arson;
 8               d.     Geo-locational information related to an arson;
 9               e.     Communications, photographs, videos, or other data depicting
10 clothing and gear used during an arson or related to the arson itself; and
11               f.     Communications about covering up or hiding their crimes and
12 escaping or hiding from law enforcement.
13                    GENUINE RISKS OF DESTRUCTION OF EVIDENCE
14         68.    Based upon my experience and training, and the experience and training of
15 other agents with whom I have communicated, electronically stored data can be
16 permanently deleted or modified by users possessing basic computer skills. In this case,
17 only if the user of the Subject Accounts or a coconspirator with access to the Subject
18 Accounts receives advance warning of the execution of this warrant, will there be a
19 genuine risk of destruction of evidence. If this application and order are placed under seal
20 and a preclusion order issues, I do not believe that the Subject Accounts user is likely to
21 destroy evidence.
22                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
23         69.   To date, the United States has attempted to obtain data contained within the
24 Subject Accounts by obtaining a search warrant for MAYS’s cellular phone. A forensic
25 analysis of that data is ongoing and has not been completed. Additionally, the United
26 States has attempted to obtain data contained in Subject Account-4 and Subject
27 Account-5 by obtaining an order authorizing disclosure of information under 18 U.S.C.
28 section 2703(d). Analysis of those subject accounts have not been completed.
                                                 21
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.65 Page 23 of 33




 1           PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
 2         70.   Apple, Google, and Yahoo (“ISPs”) provide electronic communication
 3 services to their subscribers. The ISPs allow subscribers to exchange electronic
 4 communications with others through the Internet. The ISPs’ subscribers access to their
 5 services through the Internet.
 6         71.   Subscribers to the ISPs’ electronic communication services use account
 7 names during their electronic communications. The account names may or may not
 8 identify the real name of the person using a particular screen name. Although the ISPs
 9 requires users to subscribe for a free account, they do not verify the information provided
10 by the subscriber for their free services.
11         72.   At the creation of the ISPs’ account and for each subsequent access to the
12 account, the ISPs log the IP address of the computer accessing the account. An IP address
13 is a unique address through which a computer connects to the Internet. IP addresses are
14 leased to businesses and individuals by Internet Service Providers. Obtaining the IP
15 addresses that have accessed a particular electronic account often identifies the Internet
16 Service Provider that owns and has leased that address to its customer. Subscriber
17 information for that customer then can be obtained using appropriate legal process.
18         73.   Federal agents and investigative support personnel are trained and
19 experienced in identifying communications relevant to the crimes under investigation.
20 The ISPs’ personnel are not. It would be inappropriate and impractical for federal agents
21 to search the ISPs’ vast computer network for the relevant accounts and then to analyze
22 the contents of those accounts on the ISPs’ premises. The impact on its business would
23 be disruptive and severe.
24         74.   Therefore, I request authority to seize all content, including electronic mail
25 and attachments, stored instant messages, stored voice messages, photographs, and any
26 other content from the subject’s the ISPs accounts, as described in Attachments B-1, B-
27 2, B-3, B-4, and B-5. In order to accomplish the objective of the search warrant with a
28 minimum of interference with the ISPs’ business activities, to protect the privacy of its
                                                22
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.66 Page 24 of 33




 1 subscribers whose accounts are not authorized to be searched, and to effectively pursue
 2 this investigation, the NCIS seeks authorization to allow the ISPs to make digital copies
 3 of the entire contents of the accounts subject to seizure. Those copies will be provided to
 4 me or to an authorized federal agent. The copy will be imaged and the image will then be
 5 analyzed to identify communications and other electronic records subject to seizure
 6 pursuant to Attachments B-1, B-2, B-3, B-4 and B-5. Relevant electronic records will be
 7 copied to separate media. The original media will be sealed and maintained to establish
 8 authenticity, if necessary.
 9         75.   Analyzing the data to be provided by the ISPs may require special technical
10 skills, equipment, and software. It may also be time-consuming. Searching by keywords,
11 for example, often yields many thousands of "hits," each of which must be reviewed in its
12 context by the examiner to determine whether the data is within the scope of the warrant.
13 Merely finding a relevant "hit" does not end the review process. Keyword searches do not
14 capture misspelled words, reveal the use of coded language, or account for slang or
15 typographical errors. Keyword searches are further limited when electronic records are in
16 or use foreign languages. Certain file formats also do not lend themselves to keyword
17 searches. Keywords search text. Attachments to electronic mail messages are often in
18 proprietary formats that do not store data as searchable text. Instead, such data is saved
19 in a proprietary non-text format. And, as the volume of storage allotted by service
20 providers increases, the time it takes to properly analyze recovered data increases
21 dramatically. Internet Service Providers like Google do not always organize the electronic
22 files they provide chronologically, which makes review even more time consuming and
23 may also require the examiner to review each page or record for responsive material.
24         76.   Based on the foregoing, searching the recovered data for the information
25 subject to seizure pursuant to this warrant may require a range of data analysis techniques
26 and may take weeks or even months. Keywords need to be modified continuously based
27 upon the results obtained and, depending on the organization, format, and language of the
28 records provided by Google, examiners may need to review each record to determine if it
                                                23
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.67 Page 25 of 33




 1 is responsive to Attachments B-1, B-2, B-3, B-4 and B-5. The personnel conducting the
 2 examination of the ISPs’ records will complete the analysis within ninety (90) days of
 3 receipt of the data from the service provider, absent further application to this court.
 4         77.   Based upon my experience and training, and the experience and training of
 5 other agents with whom I have communicated, it is necessary to review and seize all
 6 electronic communications that identify any users of the Subject Accounts and any
 7 electronic communications sent or received in temporal proximity to incriminating
 8 messages that provide context to the incriminating communications.
 9         78.   All forensic analysis of the imaged data will employ search protocols directed
10 exclusively to the identification and extraction of data within the scope of this warrant.
11        PROCEDURES FOR ELECTRONICALLY STORED INFORMATION FOR
12                    COMPUTERS AND OTHER ELECTONIC MEDIA
13                                       Forensic Imaging
14         79.   After securing the premises, or if sufficient information is available pre-
15 search to make the decision, the executing agents will determine the feasibility of
16 obtaining forensic images of electronic storage devices while onsite. A forensic image is
17 an exact physical copy of the hard drive or other media. A forensic image captures all the
18 data on the hard drive or other media without the data being viewed and without changing
19 the data. Absent unusual circumstances, it is essential that a forensic image be obtained
20 prior to conducting any search of the data for information subject to seizure pursuant to
21 this warrant. The feasibility decision will be based upon the number of devices, the nature
22 of the devices, the volume of data to be imaged, the need for and availability of computer
23 forensics specialists, the availability of the imaging tools required to suit the number and
24 nature of devices found, and the security of the search team. The preference is to image
25 onsite if it can be done in a reasonable amount of time and without jeopardizing the
26 integrity of the data and the agents’ safety. The number and type of computers and other
27 devices and the number, type, and size of hard drives are of critical importance. It can
28 take several hours to image a single hard drive - the bigger the drive, the longer it takes.
                                                 24
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.68 Page 26 of 33




 1 As additional devices and hard drives are added, the length of time that the agents must
 2 remain onsite can become dangerous and impractical.
 3         80.   If it is not feasible to image the data on-site, computers and other electronic
 4 storage devices, including any necessary peripheral devices, will be transported offsite for
 5 imaging. After verified images have been obtained, the owner of the devices will be
 6 notified and the original devices returned within ninety (90) days of seizure absent further
 7 application to this court.
 8                        Identification and Extraction of Relevant Data
 9         81.   After obtaining a forensic image, the data will be analyzed to identify and
10 extract data subject to seizure pursuant to this warrant. Analysis of the data following the
11 creation of the forensic image can be a highly technical process requiring specific
12 expertise, equipment and software. There are thousands of different hardware items and
13 software programs, and different versions of the same programs, that can be commercially
14 purchased, installed, and custom-configured on a user’s computer system. Computers are
15 easily customized by their users. Even apparently identical computers in an office or home
16 environment can be different with respect to configuration, including permissions and
17 access rights, passwords, data storage, and security. It is not unusual for a computer
18 forensic examiner to have to obtain specialized hardware or software, and train with it, in
19 order to view and analyze imaged data.
20         82.   Analyzing the contents of a computer or other electronic storage device, even
21 without significant technical challenges, can be very challenging. Searching by keywords,
22 for example, often yields many thousands of hits, each of which must be reviewed in its
23 context by the examiner to determine whether the data is within the scope of the warrant.
24 Merely finding a relevant hit does not end the review process for several reasons. The
25 computer may have stored metadata and other information about a relevant electronic
26 record – e.g., who created it, when and how it was created or downloaded or copied, when
27 it was last accessed, when it was last modified, when it was last printed, and when it was
28 deleted. Keyword searches may also fail to discover relevant electronic records, depending
                                                25
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.69 Page 27 of 33




 1 on how the records were created, stored, or used. For example, keywords search text, but
 2 many common electronic mail, database, and spreadsheet applications do not store data as
 3 searchable text. Instead, the data is saved in a proprietary non-text format. Documents
 4 printed by the computer, even if the document was never saved to the hard drive, are
 5 recoverable by forensic programs because the printed document is stored as a graphic
 6 image. Graphic images, unlike text, are not subject to keyword searches. Similarly, faxes
 7 sent to the computer are stored as graphic images and not as text. In addition, a particular
 8 relevant piece of data does not exist in a vacuum. To determine who created, modified,
 9 copied, downloaded, transferred, communicated about, deleted, or printed the data
10 requires a search of other events that occurred on the computer in the time periods
11 surrounding activity regarding the relevant data. Information about which user had logged
12 in, whether users share passwords, whether the computer was connected to other
13 computers or networks, and whether the user accessed or used other programs or services
14 in the time period surrounding events with the relevant data can help determine who was
15 sitting at the keyboard.
16         83.   It is often difficult or impossible to determine the identity of the person using
17 the computer when incriminating data has been created, modified, accessed, deleted,
18 printed, copied, uploaded, or downloaded solely by reviewing the incriminating data.
19 Computers generate substantial information about data and about users that generally is
20 not visible to users. Computer-generated data, including registry information, computer
21 logs, user profiles and passwords, web-browsing history, cookies and application and
22 operating system metadata, often provides evidence of who was using the computer at a
23 relevant time. In addition, evidence such as electronic mail, chat sessions, photographs
24 and videos, calendars and address books stored on the computer may identify the user at
25 a particular, relevant time. The manner in which the user has structured and named files,
26 run or accessed particular applications, and created or accessed other, non-incriminating
27 files or documents, may serve to identify a particular user. For example, if an incriminating
28 document is found on the computer but attribution is an issue, other documents or files
                                                 26
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.70 Page 28 of 33




 1 created around that same time may provide circumstantial evidence of the identity of the
 2 user that created the incriminating document.
 3          84.   Analyzing data has become increasingly time-consuming as the volume of
 4 data stored on a typical computer system and available storage devices has become mind-
 5 boggling. For example, a single megabyte of storage space is roughly equivalent of 500
 6 double-spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes, is
 7 roughly equivalent of 500,000 double-spaced pages of text. Computer hard drives are
 8 now being sold for personal computers capable of storing up to 2 terabytes (2,000
 9 gigabytes) of data. And, this data may be stored in a variety of formats or encrypted
10 (several new commercially available operating systems provide for automatic encryption
11 of data upon shutdown of the computer). The sheer volume of data also has extended the
12 time that it takes to analyze data. Running keyword searches takes longer and results in
13 more hits that must be individually examined for relevance. And, once reviewed, relevant
14 data leads to new keywords and new avenues for identifying data subject to seizure
15 pursuant to the warrant.
16          85.   Based on the foregoing, identifying and extracting data subject to seizure
17 pursuant to this warrant may require a range of data analysis techniques, including hashing
18 tools to identify data subject to seizure pursuant to this warrant, and to exclude certain
19 data from analysis, such as known operating system and application files. The
20 identification and extraction process, accordingly, may take weeks or months. The
21 personnel conducting the identification and extraction of data will complete the analysis
22 within one-hundred twenty (120) days of this warrant, absent further application to this
23 court.
24          86.   All forensic analysis of the imaged data will employ search protocols directed
25 exclusively to the identification and extraction of data within the scope of this warrant.
26          87.   After extraction of the data, law enforcement personnel will separate out
27 relevant information as described in Attachment B-1, B-2, B-3, B-4, and B-5. After the
28 review is completed, non-relevant information (apparent innocent third party information)
                                                 27
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.71 Page 29 of 33




 1 will be preserved with an evidence custodian but not accessed again post-review absent
 2 further authorization from the Court.
 3                REQUEST FOR SEALING AND PRECLUSION OF NOTICE
 4         88.   At this time, MAYS is not aware of the full extent of the investigation. I
 5 believe that, if MAYS and any potential co-conspirators were to learn NCIS were
 6 investigating them, they would take steps to evade prosecution and would also seek to
 7 destroy evidence.
 8         89.   Accordingly, I am requesting that this Affidavit, Applications For Search
 9 Warrants, the Search Warrants, and Sealing Motions and Orders related to the Subject
10 Accounts be sealed until further order of the Court, and Google be precluded from
11 notifying the subscriber for a period of six months, that is, no earlier than March , 2021.
12 I am requesting a six-month preclusion period because investigators are reviewing a
13 voluminous amount of evidence in furtherance of the investigation, including digital
14 records. Further, it can take ISPs four weeks or longer to respond to warrant requests.
15 Accordingly, I believe that preclusion of notice is necessary for a six-month period to
16 avoid alerting the target(s) of this investigation to the full nature and scope of the
17 investigation, which would likely result in the destruction of evidence. MAYS has already
18 given contradictory statements about the location of his computer, possibly for the purpose
19 of frustrating the investigation.
20 / /
21 / /
22 / /
23 / /
24 / /
25 / /
26 / /
27 / /
28 / /
                                                28
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.72 Page 30 of 33




 1                                       CONCLUSION
 2         90.    Based on the foregoing, I believe there is probable cause to believe items
 3 that constitute evidence of violations of federal criminal law, namely, 18 U.S.C. Sections
 4 81 (Arson within special maritime and territorial jurisdiction), 844(f) (Use of fire to
 5 damage federal property), 1001 (False statements), and that evidence of said violations
 6 as described in Attachments B-1, B-2, B-3, B-4, and B-5 will be found in/at/on the
 7 properties to be searched, as provided in Attachments A-1, A-2, A-3, A-4, A-5.
 8
           I declare under penalty of perjury under the laws of the United States that the
 9
     foregoing is true and correct.
10
11
                                           ____________________________
                                            _______________________
12                                         Maya Kamat
13                                         Special Agent
                                           Naval Criminal Investigative Service
14
15
     Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.
16
     4.1 by telephone on this 0UG day of September, 2020.
17
18
19
                                           ___________________________________
20                                         HON. WILLIAM V. GALLO
21                                         United States Magistrate Judge

22
23
24
25
26
27
28
                                                29
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.73 Page 31 of 33



                                     ATTACHMENT A-2
 1
 2                 DESCRIPTION OF THE ACCOUNT TO BE SEARCHED
 3
     Information associated with the Google email account “mayssawyer628@gmail.com”
 4
     (“Subject Account-2”) that is stored at premises controlled by Google, a company whose
 5
     headquarters is located at 1600 Amphitheatre Parkway in Mountain View, CA.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              31
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.74 Page 32 of 33



                                      ATTACHMENT B-2
 1
 2 I.      Service of Warrant
 3
           The officer executing the warrant shall permit Google, LLC, as custodian of the
 4
     computer files described in Section II below, to locate the files and copy them onto
 5
     removable electronic storage media and deliver the same to the officer.
 6
 7
     II.   Items to be Provided by Google, LCC
 8
           Any and all messages, e-mails, records, files, logs, or information (whether deleted
 9
     or not) concerning:
10
           A.     All records or other information regarding the identification of the account,
11
     to include subscriber information, full name, physical address, telephone numbers and
12
     other identifiers, records of session times and durations, the date on which the account
13
     was created, the length of service, the IP address used to register the account, log-in IP
14
     addresses associated with session times and dates, account status, e-mail addresses
15
     provided during registration, methods of connecting, log files, and means and source of
16
     payment (including any credit or bank account number);
17
           B.     Any and all available location data;
18
           C.     All photos and/or videos stored by an individual using this account;
19
           D.     All messages sent or received by an individual using this account from June
20
                  1, 2020 to August 21, 2020;
21
           E.     All messaging application data stored or backed up by user;
22
           F.     The types of service utilized by the user; and
23
           G.     All records pertaining to communications between Google, LLC and any
24
     person regarding the account, including contacts with support services and records of
25
     actions taken.
26
     //
27
     //
28
                                                 37
     Case 3:20-mj-03733-WVG Document 1 Filed 09/03/20 PageID.75 Page 33 of 33




 1 III.    Items to be Seized as Evidence
 2
 3         The search of the data supplied by the Google, LLC pursuant to this warrant will be
           conducted by NCIS as provided in the “Procedures For Electronically Stored
 4
           Information” of the affidavit submitted in support of this search warrant and will be
 5         limited to the seizure of:
 6
           a.     Communications, records, and attachments tending to identify the research
 7
                  or viewing of news articles, reports, or other information related to arson or
 8                starting fires or covering up crimes, including information related to the July
 9                12, 2020 fire aboard the USS Bonhomme Richard;
10
           b.     Communications, records, and attachments tending to identify or explain a
11
                  motivation to commit arson aboard the USS Bonhomme Richard;
12
13         c.     Photographs or videos depicting coveralls, a bucket, fire, smoke, implements
                  for starting a fire, accelerants, or possible trophies from the arson on the USS
14
                  Bonhomme Richard;
15
16         d.     Location data tending to identify travel to and from, or presence aboard the
                  USS Bonhomme Richard on July 12, 2020 and July 20 to 21, 2020; and
17
18         e.     Communications, records, and attachments that provide context to any
19                communications described above, such as electronic mail sent or received in
20                temporal proximity to any relevant electronic mail and any electronic mail
                  tending to identify users of the subject accounts for the period from June 1,
21
                  2020 to August 21, 2020;
22
     which are evidence of violations of 18 U.S.C. Sections 81, 844(f), and 1001.
23
     The seizure and search of the Subject Account shall follow the procedures outlined in the
24
     supporting affidavit.
25
26
27
28
                                                  38
